Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.117(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set for in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/05/2021 has been entered.
Status of Claims
This office action is in response to the Request for Continued Examination filed February 5, 2021:
Claims 1-6, 10-27, and 29 were previously pending.
Claims 1, 11, 20, 27, and 29 are amended.
Claims 7-9 and 28 are canceled.
Claim 30 is new.
Claims 1-6, 10-27, and 29-30 are currently pending and considered below.

Claim Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manager” and “module” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “manager” and “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-19, 27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
STEP 1:
In the instant case, claims 1-6, 10-19, 27, and 29-30 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
STEP 2A—PRONG 1:
Independent claims 1 and 30 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “system”, “non-transitory memory”, “hardware processor’, “database”, “network level”, “chemical network”, “biochemical assertion manager”, “hypothesis generation module”, “biochemical 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claim 2-6, 10-19, 27, and 29-30 recites limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-6, 10-19, 27, and 29 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
STEP 2A—PRONG 2:
The judicial exception in claims 1, 10, 14, 17, 18, and 30 are not integrated into a practical application. In particular, the following claims recite the additional elements: “system”, “non-transitory memory”, “hardware processor’, “database”, “network level”, “chemical network”, “biochemical assertion manager”, “hypothesis generation module”, “biochemical experimental design module”, and “data store”. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 1, FIG. 10, [0005], [0015], [0020], [0025]-[0026], [0028], and [0054]-[0055] i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “system”, “non-transitory memory”, and “hardware processor” are each interpreted as being recited at a high level of generality) such that they 
Further, claims 1 recites “receiving metabolite spectroscopy data from a content of an organism”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. Gee MPEP 2106.05(g)).
The judicial exception in depending claims 2-6, 10-19, 27, and 29 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 20. Accordingly, the additional elements of claims 1-6, 10-19, 27, and 29-30 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-6, 10-19, 27, and 29-30 are therefore directed to an abstract idea.
STEP 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “non-transitory memory”, “hardware processor’, “database”, “network level”, “chemical network”, “biochemical assertion manager”, “hypothesis generation module”, “biochemical experimental design module”, and “data store” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-6, 10-19, 27, and 29-30 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Winfield et al. (US 6873914 B2), hereinafter Winfield, in view of Giudice et al. (US 20040005612 A1), hereinafter Giudice.
Regarding claim 1 Winfield teaches a system for associating metabolites with genes (Column 5, lines 6-16) comprising: a non-transitory memory configured to store executable instructions (Column 3, lines 52-67); and a hardware processor in communication with the non-transitory memory, the hardware processor programmed by executable instructions (Column 3, lines 52-67) to perform: receiving metabolite spectroscopy data obtained from a content of an organism (Column 13 and 4, lines 58-67 and 1-12); identifying a plurality of potential metabolites from the content of the organism in the metabolite spectroscopy data (Column 17, lines 36-55 and Column 45, lines 3-11); determining, for each of the plurality of potential metabolites, one or more first possible reactions related to the potential metabolite (Column 45, lines 3-11); determining, for each of the first possible reactions, one or more first genes with corresponding gene products involved in the first possible reactions (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9); determining, for each of the plurality of potential metabolites, an association score indicating a likelihood that a first gene of the first genes is associated with the metabolite (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9). Winfield does not teach generating at least one experiment design of a biochemical experiment based on the association score of at least one of the plurality of potential metabolites, wherein a result of the biochemical experiment validates the first gene of the first genes is associated with the potential metabolite. However Giudice teaches generating at least one experiment design of a biochemical experiment based on the association score of at least one of the plurality of potential metabolites, wherein a result of the biochemical experiment validates the first gene of the first genes is associated with the potential metabolite (Giudice, [0164]). It would have (Giudice, [0008]).
Regarding claim 2 the combination of Winfield and Giudice teaches the system of claim 1. Winfield further teaches the metabolite spectroscopy data comprises liquid chromatography mass spectrometry (LCMS) data obtained from the content of the organism (Column 9 and 10, lines 66-67 and 1-22, and Column 17, lines 36-55).
Regarding claim 3 the combination of Winfield and Giudice teaches the system of claim 2. Winfield further teaches the LCMS data comprises a plurality of MS/MS spectra (Column 9 and 10, lines 66-67 and 1-22).
Regarding claim 4 the combination of Winfield and Giudice teaches the system of claim 1. Winfield further teaches identifying the plurality potential metabolites in the content of the organism in the metabolite spectroscopy data comprises identifying the plurality of potential metabolites based on (Column 17, lines 36-55 and Column 45, lines 3-11).
Regarding claim 5 the combination of Winfield and Giudice teaches the system of claim 4. Winfield further teaches each metabolite feature comprises a retention time, a m/z value, a mass spectrometry (MS) adduct value, a fragmentation pattern, or any combination thereof (Column 19-20, lines 38-67 and lines 1-17).
Regarding claim 6 the combination of Winfield and Giudice teaches the system of claim 4. Winfield further teaches identifying the plurality of potential metabolites in the content of the organism (Column 9 and 10, lines 66-67 and 1-22, and Column 17, lines 36-55) comprises determining a metabolite score indicating a correspondence between the structure of each potential metabolite and one or more of the metabolite features (Column 108, lines 38-42, Column 108, line 56-67-column 109, line 9).
Regarding claim 10 the combination of Winfield and Giudice teaches the system of claim 1. Winfield further teaches determining the one or more first genes with corresponding gene products involved in the first possible reactions (Column 16, lines 30-40) comprises: determining one or more second genes of the organism associated with one or more of the first possible reactions based on sequences of the first genes, sequences of the second genes, sequences of gene products of the first genes, and/or sequences of gene products of the second genes (Column 108, line 56-67-column 109, line 9); and determining one or more second possible reactions associated the first genes (Column 44, lines 49-Column 45, line 11).
Regarding claim 27 the combination of Winfield and Giudice teaches the system of claim 1. Winfield further teaches the first possible reactions related to the potential metabolite comprises a first possible reaction capable of producing the potential metabolite and a second possible reaction incapable of producing the potential metabolite (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9)
Regarding claim 30, Winfield teaches a system for associating metabolites with genes comprising: a biochemical assertion manager for organizing and storing experimental data inputs, a plurality of genes, a plurality of chemical compounds, and a plurality of reactions each associated with one or more genes of the plurality of genes and one or more chemical compounds of the plurality of chemical compounds (Column 3, lines 52-67; Column 5, lines 6-16; Column 13 and 4, lines 58-67 and 1-12); a hypothesis generation module for generating one or both of compound-centric hypothesis based on chemicals compounds of the plurality of chemical compounds present in the experimental data inputs and the plurality of reactions (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9);a biochemical experiment design module for designing biochemical experiments for testing one or both of compound-centric hypothesis and gene-centric hypothesis generated (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9; and (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9); and a data store for storing the experimental data inputs, the plurality of genes, the plurality of chemical compounds, the plurality of reactions, the compound-centric hypothesis and drug-centric hypothesis generated (Column 3, lines 52-67; Column 5, lines 6-16; Column 13 and 4, lines 58-67 and 1-12). Winfield does not teach results of the biochemical experiments designed. However Giudice teaches results of the biochemical experiments designed (Giudice, [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield to incorporate the teachings of Giudice and account for a system or associating metabolites with genes comprising: a biochemical assertion manager for organizing and storing experimental data inputs, a plurality of genes, a plurality of chemical compounds, and a plurality of reactions each associated with one or more genes of the plurality of genes and one or more chemical compounds of the plurality of chemical compounds; a hypothesis generation module for generating one or both of compound-centric hypothesis based on chemicals compounds of the plurality of chemical compounds present in the experimental data inputs and the plurality of reactions; a biochemical experiment design module for designing biochemical experiments for testing one or both of compound-centric hypothesis and gene-centric hypothesis generated; and a data store (Giudice, [0008]).

Claims 11-14, 20-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Winfield and Giudice, in view of Farnet et al. (US 20070061084 A1), hereinafter Farnet, Azzi et al. (US 9632999 B2), hereinafter Azzi, and un et al. (US 20160162632 A1), hereinafter Yun.
Regarding claim 11 the combination of Winfield and Giudice teaches the system of claim 10, the hardware processor is further programmed by the executable instructions to perform (Column 3, lines 51-67), and performing metabolite identification and/or gene annotation based on the metabolite score (Column 9 and 10, lines 66-67 and 1-22, and Column 17, lines 36-55). Winfield and Giudice does not teach determining a homology score indicating the first gene and each second gene being homologs; performing metabolite identification and/or gene annotation based on the homology score. However Farnet teaches calculating the association score indicating the likelihood that the first gene is associated with the potential metabolite (Farnet, [0153] and [0164]) comprises: calculating an association score indicating the likelihood that the first gene is associated with the-potential metabolite (Farnet, [0153] and [0164]); determining a homology score indicating the first gene and each second gene being homologs (Farnet, [0153] and [0164]); and performing metabolite identification and/or gene annotation based on the homology score (Farnet, [0153] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield to incorporate the teachings of Farnet and account for the system of claim 10, wherein the hardware processor is further programmed by the executable instructions to perform: determining a homology score indicating the first gene and each second gene being homologs; and performing metabolite identification and/or gene annotation based on the metabolite score and the homology score. Doing so would provide a more desirable method and system for identifying (Farnet, [0005]). 
Winfield, Giudice, and Farnet do not teach determining a reciprocal agreement score indicating agreement between the first possible reaction and each second possible reaction and the performing metabolite identification and/or gene annotation based on the reciprocal agreement score and the reciprocal score. However, Yun teaches determining a reciprocal agreement score indicating agreement between the first possible reaction and each second possible reaction (Yun, Claim 2) and performing metabolite identification and/or gene annotation based on the reciprocal agreement score and the reciprocal score (Yun, Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield and Farnet to incorporate the teachings of Yun and account for the system of claim 10, the hardware processor is further programmed by the executable instructions to perform: wherein determining a homology score indicating the first gene and each second gene being homologs; determining a reciprocal agreement score indicating agreement between the first possible reaction and each second possible reaction; and performing metabolite identification and/or gene annotation based on the metabolite score, reciprocal agreement score, the homology score, and the reciprocal score. Doing so would provide the methodology is simply for predicting compounds produced by organic chemical reaction mechanisms. In order to study the effects of compounds on cells, prediction of reactions or biological pathways in the cells that may be affected by the compounds is important (Yun, [0005]).
Winfield, Giudice, Farnet, and Yun do not teach performing metabolite identification and/or gene annotation based on an aggregate score. However, Azzi teaches an aggregate score (Azzi, Column 7 and &, lines 66-67 and 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, and Yun to incorporate the teachings of Azzi and account for the system of claim 10, the hardware processor is further programmed by the executable instructions to perform: wherein determining a homology score indicating the first gene and each second gene being homologs; determining a reciprocal agreement Doing so would provide a more effective techniques for interpreting text segments in computer-based implementations where word and phrase meanings are important (Azzi, Column 1, lines 51-54).
Regarding claim 12 the combination of Winfield, Giudice, Farnet, Yun, and Azzi teaches the system of claim 11. Winfield, Yun, and Azzi does not teach the homology score is determined based on a reaction-to- gene score associated with determining the one or more second genes and a gene-to-reaction score associated with determining the one or more second possible reactions. Farnet further teaches the homology score is determined based on a reaction-to- gene score associated with determining the one or more second genes and a gene-to-reaction score associated with determining the one or more second possible reactions (Farnet, [0153] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, and Azzi to incorporate the teachings of Farnet and account for the system of claim 11, wherein the homology score is determined based on a reaction-to-gene score associated with determining the one or more second genes and a gene- to-reaction score associated with determining the one or more second possible reactions. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Regarding claim 13 the combination of Winfield, Giudice, Farnet, Yun, and Azzi teaches the system of claim 11. Winfield further teaches the metabolite score (Column 9 and 10, lines 66-67 and 1-22, and Column 17, lines 36-55). Winfield does not teach the aggregate score is determined based on a geometric mean, the homology score and the reciprocal agreement score. However Farnet teaches the homology score (Farnet, [0153] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, and (Farnet, [0005]). 
Winfield and Farnet do not teach reciprocal agreement score. However Yun teaches reciprocal agreement score (Yun, Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield and Farnet to incorporate the teachings of Yun and account for the system of claim 11, wherein the aggregate score is determined based on a geometric mean of the metabolite score, the homology score, and the reciprocal agreement score. Doing so would provide the methodology is simply for predicting compounds produced by organic chemical reaction mechanisms. In order to study the effects of compounds on cells, prediction of reactions or biological pathways in the cells that may be affected by the compounds is important (Yun, [0005]).
Winfield, Farnet, and Yun do not teach the aggregate score is determined based on a geometric mean. However Azzi teaches the aggregate score (Azzi, Column 7 and 8, lines 66-67 and 1-2) is determined based on a geometric mean. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, and Yun to incorporate the teachings of Azzi and account for the system of claim 11, wherein the aggregate score is determined based on a geometric mean of the metabolite score, the homology score, and the reciprocal agreement score. Doing so would provide a more effective techniques for interpreting text segments in computer-based implementations where word and phrase meanings are important (Azzi, Column 1, lines 51-54).
Regarding claim 14 the combination of Winfield, Giudice, Farnet, Yun, and Azzi teaches the system of claim 13. Winfield, Farnet, and Yun do not teach the aggregate score. However Azzi further teaches the aggregate score (Azzi, Column 7 and 8, lines 66-67 and 1-2). It would have provide a more effective techniques for interpreting text segments in computer-based implementations where word and phrase meanings are important (Azzi, Column 1, lines 51-54).
Winfield, Azzi, and Yun do not teach the aggregate score is determined based on a network level connecting the potential metabolite to the first possible reaction and a penalty factor for the network level. However Farnet teaches is determined based on a network level connecting the potential metabolite to the first possible reaction and a penalty factor for the network level (Farnet, [0154]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, and Azzi to incorporate the teachings of Farnet and account for the system of claim 13, wherein the aggregate score is determined based on a network level connecting the potential metabolite to the first possible reaction and a penalty factor for the network level. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Regarding claim 20 Winfield teaches a method for determining metabolite-gene associations, comprising: receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism (Column 9 and 10, lines 66-67 and I-22); determining one or more of a metabolite score (Column 9 and 10, lines 66-67 and 1-22, and Column 17, lines 36-55) for each of a plurality of metabolite-reaction- gene associations based on the LCMS data (Column 9 and 10, lines 66-67 and 1-22). Winfield does not teach a homology score and to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism. However Farnet teaches a homology score (Farnet, [0153] and [0164]) and to determine an association between at least one metabolite of (Farnet, [0153] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield to incorporate the teachings of Farnet and account for method for determining metabolite-gene associations, comprising: receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism; determining one or more of a metabolite score and homology score for each of a plurality of metabolite-reaction- gene associations based on the LCMS data; and to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Winfield and Farnet do not teach an aggregate score and performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score. However Azzi teaches an aggregate score (Azzi, Column 7 and &, lines 66-67 and 1-2) and performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score (Azzi, Column 7 and 8, lines 66-67 and 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield and Farnet to incorporate the teachings of Azzi and account for a method for determining metabolite-gene associations, comprising: receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism; determining one or more of a metabolite score, a homology score, and an aggregate score for each of a plurality of metabolite-reaction- gene associations based on the LCMS data; and performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism. Doing so would (Azzi, Column 1, lines 51-54).
Winfield, Farnet, and Azzi do not teach a reciprocal agreement score. However Yun teaches a reciprocal agreement score (Yun, Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, and Azzi to incorporate the teachings of Yun and account for a method for determining metabolite- gene associations, comprising: receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism; determining one or more of a metabolite score, a homology score, a reciprocal agreement score, and an aggregate score for each of a plurality of metabolite-reaction- gene associations based on the LCMS data; and performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism. Doing so would provide the methodology is simply for predicting compounds produced by organic chemical reaction mechanisms. In order to study the effects of compounds on cells, prediction of reactions or biological pathways in the cells that may be affected by the compounds is important (Yun, [0005]).
Winfield, Farnet, Azzi, and Yun do not teach generating at least one experiment design of a biochemical experiment based on the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism; and performing the biochemical experiment to validate the association between the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism. However Giudice teaches generating at least one experiment design of a biochemical experiment based on the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism; and performing the biochemical experiment to validate the association between the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism (Giudice, [0164]). It would have been obvious to one of ordinary skill in the (Giudice, [0008]).
Regarding claim 21 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 20. Winfield further teaches performing the analysis comprising performing metabolite identification (Column 79, lines 57-65).
Regarding claim 23 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 20. Winfield further teaches performing the analysis comprises performing gene annotation (Fig. 4 and Column 5, lines 26-33).
Regarding claim 24 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 23. Farnet further teaches performing gene annotation comprises selecting a top scoring metabolite-reaction-gene association for each gene-reaction pair (Farnet, [0061], [0067]-[0068], and [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Azzi, Yun, and Meitei to incorporate the teachings of Farnet and account for the gene-reaction pair. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high- throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Regarding claim 25 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 20. Winfield further teaches determining the metabolite score comprises:-determining a metabolite score based on one or more metabolite features corresponding to the metabolite in the LCMS data (Column 9 and 10, lines 66-67 and 1-22).
Regarding claim 26 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 25. Winfield further teaches a corresponding gene product involved in the first reaction (Column 32, lines 47-60 and Column 108-109, lines 56-67 and 1-9). Winfield does not teach determining the homology score comprises: determining one or more first reactions involving each metabolite, wherein each first reaction is associated with a first gene sequence; determining one or more second gene sequences of the organism related to each first reaction based on the associated first gene sequence; determining one or more second reactions related to the first gene sequence based on the one or more second gene sequences; and determining the homology score indicating the first gene sequence and each second gene sequence being homologs. However, Farnet teaches determining the homology score (Farnet, [0153] and [0164]) comprises: determining one or more first reactions involving each metabolite, wherein each first reaction is associated with a first gene sequence (Farnet, [0011]-[0012]); determining one or more second gene sequences of the organism related to each first reaction based on the associated first gene sequence (Farnet, [0011 ]-[0012]); determining one or more second reactions related to the first gene sequence based on the one or more second gene sequences (Farnet, [0011]-[0012]); determining the homology score indicating the first gene sequence and each second gene sequence being homologs (Farnet, [0153] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective (Farnet, [0005]). 
Winfield and Farnet do not teach the reciprocal agreement score comprises: determining the reciprocal agreement score indicating agreement between the first reaction and each second reaction. However Yun teaches the reciprocal agreement score (Yun, Claim 2) and determining the reciprocal agreement score indicating agreement between the first reaction and each second reaction (Yun, Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield and Farnet to incorporate the teachings of Yun and account for the method of claim 25, wherein determining the homology score and the reciprocal agreement score comprises: determining one or more first reactions involving each metabolite, wherein each first reaction is associated with a first gene sequence with a corresponding gene product involved in the first reaction; determining one or more second gene sequences of the organism related to each first reaction based on the associated first gene sequence; determining one or more second reactions related to the first gene sequence based on the one or more second gene sequences; determining the homology score indicating the first gene sequence and each second gene sequence being homologs; and determining the reciprocal agreement score indicating agreement between the first reaction and each second reaction. Doing so would provide the methodology is (Yun, [0005]).

Claims 15, 17-19, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Winfield, Giudice, Farnet, Azzi, and Yun in view of  Meitei et al. (US 20150160231 A1), hereinafter Meitei.
Regarding claim 15 the combination of Winfield, Giudice, Farnet, Yun and Azzi teaches the system of claim 11. Winfield further teaches determining the one or more first possible reactions related to the potential metabolite (Column 45, lines 3-11). Winfield does not teach determining one or more related metabolites of at least one potential metabolite. However Farnet teaches determining one or more related metabolites of at least one potential metabolite (Farnet, [0011]-[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, and Azzi to incorporate the teachings of Farnet and account for system of claim 11, wherein determining the one or more first possible reactions related to the potential metabolite comprises: determining one or more related metabolites of at least one potential metabolite. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]). 
Winfield and Farnet do not teach determining a metabolite score of each related metabolite based on the metabolite score of the potential metabolite. However Meitei teaches determining a metabolite score of each related metabolite based on the metabolite score of the potential metabolite (Meitei, FIG. 8, FIG. 9, and [0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, Yun, and Azzi to incorporate the teachings of Meitei and account for system of claim 11, wherein determining the one or more first possible reactions related to the potential metabolite comprises: determining one or more related metabolites (Meitei, [0002]).
Regarding claim 17 the combination of Winfield, Giudice, Farnet, Yun, Azzi, and Meitei teaches the system of claim 15. Farnet further teaches determining the one or more related metabolites comprises determining the one or more related metabolites from the potential metabolite using a chemical network (Farnet, [0011 ]-[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, Azzi, and Meitei to incorporate the teachings of Farnet and account for system of claim 15, wherein determining the of one or more related metabolites comprises determining the one or more related metabolites from the potential metabolite using a chemical network. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Regarding claim 18 the combination of Winfield, Giudice, Farnet, Yun, Azzi, and Meitei teaches the system of claim 17. Farnet further teaches the chemical network relates the potential metabolite to the one or more related metabolites by biochemical similarity (Farnet, [0011]-[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, Azzi, and Meitei to incorporate the teachings of Farnet and account for the system of claim 17, wherein the chemical network relates the potential metabolite to the one or more related metabolites by biochemical similarity. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005])
Regarding claim 19 the combination of Winfield, Giudice, Farnet, Yun, Azzi, and Meitei teaches the system of claim 18. Farnet further teaches the biochemical similarity is determined based on chemical features of the potential metabolite and each related metabolite of the potential metabolite (Farnet, [0011]-[0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Yun, Azzi, and Meitei to incorporate the teachings of Farnet and account for the system of claim 18, wherein the system of claim 18, wherein the biochemical similarity is determined based on chemical features of the potential metabolite and each related metabolite of the potential metabolite. Doing so would provide a more desirable method and system for identifying metabolic products from microorganisms that can be conducted on a high-throughput basis, and allows a high level of predictability based on genomic information (Farnet, [0005]).
Regarding claim 22 the combination of Winfield, Giudice, Farnet, Azzi, and Yun teaches the method of claim 21. Winfield, Farnet, Azzi, and Yun do not teach performing metabolite identification comprises selecting a top scoring metabolite-reaction-gene association for each metabolite. However, Meitei teaches performing metabolite identification comprises selecting a top scoring metabolite-reaction-gene association for each metabolite (Meitei, [0027], [0029], and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, Azzi, and Yun to incorporate the teachings of Meitei and account for the method of claim 21, wherein performing metabolite identification comprises selecting a top scoring metabolite-reaction-gene association for each metabolite. Doing so would provide identifying and characterizing compounds in mixtures. Different types of mass spectrometry-based approaches may be used to analyze a sample to determine its composition. For example, mass spectrometry in combination with a separation technique, such as liquid chromatography, is one of widely used mass spectrometric approaches (Meitei, [0002]).
Regarding claim 29 the combination of Winfield, Giudice, Farnet, Azzi, Meitei, and Yun teaches the method of claim 15. Winfield further teaches at least one of the first possible reactions is capable (Column 45, lines 3-11 and lines 41-51).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winfield, Giudice, Farnet, Yun, Azzi, and Meitei, in view of  Fisher et al. (US 20040044018 A1), hereinafter Fisher.
Regarding claim 16 the combination of Winfield, Giudice, Farnet, Yun, Azzi, and Meitei teaches the system of claim 15. Winfield, Farnet, Yun, Azzi, and Meitei do not teach the related metabolites comprise tautomers of the potential metabolite. However, Fisher teaches the related metabolites comprise tautomers of the potential metabolite (Fisher, [0045]-[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfield, Farnet, Yun, Azzi, and Meitei to incorporate the teachings of Fisher and account for system of claim 15, wherein the related metabolites comprise tautomers of the potential metabolite. Doing so would provide treatment of diseases involving dysfunction of the peripheral and central nervous system comprising administering one or more Spiro compounds (Fisher, Abstract).
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, the rejection has been withdrawn from independent claim 20 and its dependent claims 21-26. The new limitation “performing the biochemical experiment” is a practical application of the abstract idea because it’s perform an experiment generated by the abstract idea. However, claims 1-6, 10-19, 27, and 29-30 are still rejected under 35 U.S.C. 101. Applicant argues the amended claims do not recite the alleged mental process or method of organizing human activity and that even if amended claims did recite an alleged judicial exception, each claim as a whole integrates the alleged judicial exception into a practical application. Examiner respectfully disagrees. Other than the recitation of generic computer components (i.e. computer hardware processor, non-transitory machine . 
Applicant’s arguments with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        

	/Victoria P Augustine/                         Supervisory Patent Examiner, Art Unit 3686